            Case 6:19-cv-01144-EFM Document 1 Filed 05/31/19 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS
                                     AT WICHITA, KANSAS

STEPHANIE HARRIS,                            )
                                             )
               Plaintiff,                    )
vs.                                          )       Case No.
                                             )
WALMART INC.                                 )
                                             )
               Defendant.                    )
                                             )

                                         COMPLAINT

       COMES NOW the plaintiff, by and through counsel, Melissa A. Tucker Pope and Richard

W. James of DeVaughn James Injury Lawyers and for her claims against the defendant, alleges

and states:

       1.      Plaintiff is a resident of Independence, KS.

       2.      The Defendant, Walmart Inc., is a foreign for-profit corporation organized in the

               State of Arkansas. It may be served through its resident agent, The Corporation

               Company, Inc., 112 SW 7th Street, Suite 3C, Topeka, KS 66603.

       3.      This Court has jurisdiction over the persons and subject matter.

       4.      Venue is proper in the Wichita division of the Kansas District Court of the Federal

               District Court.

       5.      This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of

               diversity of citizenship. The matter is in excess of the sum of Seventy-Five

               Thousand Dollars ($75,000.00) exclusive of interest and costs.

       6.      On or about 9/16/2017, Plaintiff was a business visitor shopping at Defendant’s

               store located at 121 Peter Pan Road, Independence, Kansas 67301 (“Store”).
            Case 6:19-cv-01144-EFM Document 1 Filed 05/31/19 Page 2 of 3




       7.      As Plaintiff was walking through the Store, she slipped and fell due to a large

               puddle of water on the floor.

       8.      Defendant’s employees and/or agents negligently failed to maintain the emergency

               exit door which allowed the water to enter creating a hazardous condition.

       9.      Defendant’s employees and/or agents failed to warn of the hazardous condition.

       10.     Defendant’s employees and/or agents failed to remedy the hazardous condition.

       11.     Through principles of respondent superior and vicarious liability, Defendant is

               responsible for the negligence of its employees and agents.

       12.     As a result of Defendant’s negligence, Plaintiff sustained serious bodily injury,

               medical expenses, lost wages and has incurred non-economic damages such as pain

               and suffering. Furthermore, plaintiff reasonably expects to incur future medical

               expenses, future lost wages and future non-economic damages such as pain and

               suffering.

       WHEREFORE, Plaintiff prays for judgment against defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), for costs herein, and for such other and further relief

as the Court deems just and equitable.



                                               /s/ Melissa A. Tucker Pope
                                               Melissa A. Tucker Pope, #25812
                                               Richard W. James #19822
                                               Attorney for Plaintiffs
                                               DeVAUGHN JAMES INJURY LAWYERS
                                               3241 N. Toben
                                               Wichita, Kansas 67226
                                               (316) 977-9999
                                               (316) 425-0414 facsimile
                                               mpope@devaughnjames.com
                                               rjames@devaughnjames.com




                                                 2
            Case 6:19-cv-01144-EFM Document 1 Filed 05/31/19 Page 3 of 3




               DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMESNOW the plaintiff and demands a pretrial conference and trial by a jury in this

matter.

                                             /s/ Melissa A. Tucker Pope
                                             Melissa A. Tucker Pope, #25812
                                             Richard W. James #19822
                                             Attorney for Plaintiffs
                                             DeVAUGHN JAMES INJURY LAWYERS
                                             3241 N. Toben
                                             Wichita, Kansas 67226
                                             (316) 977-9999
                                             (316) 425-0414 facsimile
                                             mpope@devaughnjames.com
                                             rjames@devaughnjames.com

                           DESIGNATION FOR PLACE OF TRIAL

          COME NOW the plaintiff and designates Wichita, Kansas as the place for trial of this

matter.

                                             /s/ Melissa A. Tucker Pope
                                             Melissa A. Tucker Pope, #25812
                                             Richard W. James #19822
                                             Attorney for Plaintiffs
                                             DeVAUGHN JAMES INJURY LAWYERS
                                             3241 N. Toben
                                             Wichita, Kansas 67226
                                             (316) 977-9999
                                             (316) 425-0414 facsimile
                                             mpope@devaughnjames.com
                                             rjames@devaughnjames.com




                                                3
